Title: To Thomas Jefferson from Joshua Belding, 10 July 1807
From: Belding, Joshua
To: Jefferson, Thomas


                        
                            July 10th 1807
                        
                        I have the Honor to Congratulate in behalf of all my Fellow Citizens the Articles of Peace from Gods Decrees Honorable Mr Jefferson Esq I Address to your Examination Sundry Lines of important Truths as it is Handed down to me I motion that these Letters may all be laid on the Table by a Committe of the whole House of Representatives and to take their Vote of Yeas of Sundry Mutual Virtue for puting them in the Press Nays their contrary vices Further in the same order may all old things in Italic be done away After Regulating them in order and all the new Laws & Regulations Writen in English Grammar I am Sincerely Thankful and should I be so Fortunate as to Carry into Retirement the Equal Approbation and good will of my Fellow Citizens generally throughout the Globe & should I be an Instrument to prevent a calamities war by Gods Mercy in restoring Public Peace throughout the Israel of God Upon the best Terms Addressed to your Honors in my Letters unto all the Clergy Men under Authority Beging your Sincere Considerations unto these Rela from a Return with Equality and Complacency to your Stuarts what further Regulations is needed God grant your Secretary Wisdom to set with Princes even the Princes of Gods People to Judge a Right at all Times Between Good and evil So I remain to all People your Peace-maker & Sincere Friend
                        
                            Author of this Advertisement Joshua Belding
                     
                     Teste Anna Belding
                     
                     
                        Submit Belding
                     
                        
                    